SENTENCIA
Nos enfrentamos a la situación de una demanda radi-cada por alegada impericia médica contra el Estado Libre Asociado de Puerto Rico y otros por una persona, el deman-dante Jaimar David Pérez Aguirre, dentro del año de éste haber cumplido la mayoría de edad, en la cual se alega que el demandante sufrió daños físicos y neurológicos al nacer, producto los mismos, de manera principal, de la mencio-*162nada impericia de los facultativos médicos del Hospital de Distrito de Ponce.
El Estado radicó una solicitud de sentencia sumaria en la que alegó procedía la desestimación de la demanda ra-dicada por razón de que ni el demandante, ni sus padres, ni ninguna otra persona, habían cumplido con el requisito que establece el Art. 2A de la Ley de Reclamaciones y De-mandas contra el Estado, 32 L.P.R.A. sec. 3077a,(1) la cual requiere que se le notifique al Secretario de Justicia de Puerto Rico, dentro del término de noventa (90) días, de la intención y propósito de demandar al Estado.
No obstante la fundada oposición del demandante, el extinto Tribunal Superior de Puerto Rico, Sala de Ponce, dictó sentencia parcial desestimando la demanda en cuanto al Estado Libre Asociado de Puerto Rico.
En desacuerdo con dicha determinación judicial, la parte demandante radicó el correspondiente recurso de re-visión ante este Tribunal. En dicho recurso le imputó al foro de instancia el siguiente error:
“Erró el Tribunal de Instancia al desestimar la demanda por el fundamento de que la parte demandante no notificó al Secre-tario de Justicia su reclamación en contra el ELA, de conformi-dad con la Ley de Reclamaciones y Demandas contra el Estado, 32 L.P.R.A. [sec.] 3077(a), sin tomar en consideración las parti-cularidades y características de este caso.”
Examinado el recurso radicado, emitimos orden de mos-trar causa. El Estado ha comparecido. Estando en posición de resolver el recurso radicado, procedemos a así hacerlo.
J — i
Procede resolver según lo intimado en la orden de mos-trar causa emitida.
*163El Art. 40 del Código de Enjuiciamiento Civil de 1933 (32 L.P.R.A. sec. 254) establece que, durante la minoridad, no corre la prescripción. Por otro lado, el Art. 2A(d) de la Ley de Reclamaciones y Demandas contra el Estado, 32 L.P.R.A. sec. 3077a(d), impone al menor la obligación de notificar, dentro de los noventa (90) días siguientes a la fecha en que tuvo conocimiento de los daños que se recla-man, al Secretario de Justicia su intención de demandar.
La limitación impuesta por el requisito procesal de noti-ficación a la norma sustantiva —que dispone que la pres-cripción no transcurre durante la minoridad— no puede prevalecer. Esto, pues, ante la existencia de dos (2) dispo-siciones que no pueden armonizarse, la procesal tiene que ceder.
Además, el caso de autos presenta el agravante de que la notificación a realizarse era un requisito que el recién nacido estaba imposibilitado de cumplir. Si a esto añadi-mos el hecho de que los trágicos eventos acaecieron en un hospital público —por lo que la información relacionada con la causa de acción se encuentra en poder del Estado— tenemos que concluir que erró el Tribunal de Primera Ins-tancia al desestimar la demanda de epígrafe. Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 756 (1992); Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 815 (1983).
Por los fundamentos anteriormente expuestos, se dicta sentencia revocatoria de la sentencia parcial emitida por el antiguo Tribunal Superior de Puerto Rico, Sala de Ponce, desestimando la demanda incoada contra el Estado y se devuelve el caso a dicho foro para la continuación de pro-cedimientos compatibles con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Rebo-llo López emitió una opinión concurrente. El Juez Asociado Señor Negrón García concurrió en el resultado bajo la ex-cepción estatutaria de justa causa. El trasfondo fáctico que presenta el recurso amerita su aplicación. El Juez Asociado *164Señor Fuster Berlingeri concurrió en el resultado sin opi-nión escrita. Los Jueces Asociados Señora Naveira de Ro-dón y Señor Corrada Del Río disintieron sin opinión escrita.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

 Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3077 et seq.), según enmendada por la Ley Núm. 121 de 24 de junio de 1966.